DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 11/20/2019.		
Claim(s) 1-20 is/are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
12/28/2020
12/28/2020
 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
I. Claims 1-20 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 	
WO 2018/044762 to Chhowalla, et al. (C01B 31/04; 03-2018, cited by Applicants) is noted. Chhowalla teaches microwave reduction of graphene oxide (GO). (Chhowalla 8: [0046] et seq.). Chhowalla teaches that GO may be suspended in a solvent and undergo microwave treatment. (Chhowalla 10: [0052]). This passage of Chhowalla does not specify the solvent. As understood, this is referring to the non-aqueous chemical agents at (Chhowalla 3: [0009]). While other passages of Chhowalla refer to microwaving graphene in the presence of water, this is in the context of describing a wet powder (Chhowalla 12: [0062]) and not a dispersion, as claimed. 
US 2018/0142114 to Duan, et al. is noted. Duan teaches treating graphene oxide with an etchant to make holey or porous graphene oxide, then treating under reducing conditions. (Duan 2: [0023] et seq.).  Duan would not appear to teach the microwave steps as claimed. 
Alsharaeh, et al., Novel synthesis of holey reduced graphene oxide (HRGO) by microwave irradiation method for anode in lithium-ion batteries, Scientific Reports 2016; 6: 29854: pp. 2-13 (cited by Applicants, hereinafter “Alsharaeh at __”) is noted. Alsharaeh teaches microwave irradiation an aqueous solution of GO and AgNO3, separating and then drying to create Ag decorated RGO. (Alsharaeh at 2). Nitric acid – an etching agent - is added to the Ag decorated RGO, refluxed and microwaved. Id. This treatment however is not carried out on the dispersion from the previous microwave step, as claimed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736